DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (74-78, 83, 87-90, 94-97, 101 and 102) and a protein recruited to the endosomes upon stimulation of a receptor as a species, in the reply filed on 11/30/2020 is acknowledged. Claims 74-78, 83, 87-102 are pending; claims 91-93 and 98-100 withdrawn from prosecution for being drawn to non-elected subject matter. Claims 74-78, 83, 87-90, 94-97, 101 and 102 are currently examined.


  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 74-78, 87-90, 101 and 102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

In the instant case, the specification discloses biosensors wherein the endosomal targeting moiety comprises a Rab4, Rab 5, Rab 7 or Rab 11 protein.  However, the claims broadly encompass any Rab protein.  The present claims attempt to claim every Rab protein, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only a few exemplary Rab proteins.  In contrast to Applicant’s disclosure of the specific antibodies such as the monoclonal antibodies MPC1609 and MAPC15910, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. 
One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 74-78, 83, 87-90, 94-97, 101 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (Traffic, 13, 1450-1456, 2012 -cited by Applicant), in view of Molinari et al. (Biochem. J., 409, 251-256, 2008 -cited by Applicant) and in further view of Li et al. (J. Biomed. Opt. 13, 031206, 2008 -cited by Applicant) and Seachrist et al. (Life Sci. 74, 225-235, 2003 -cited by Applicant).
The claims are drawn to a biosensor for assessing the trafficking and localization of a protein of interest comprising a cell comprising: a first fusion protein comprising said protein of interest tagged with a Renilla green fluorescent protein (Renilla GFP) or a Renilla luciferase protein (Renilla Luc); a second fusion protein comprising an endosomal targeting moiety comprising a Rab protein or a fragment thereof; wherein if 
	Lan et al. discloses BRET between membrane proteins of interest and compartment-targeted BRET partners for use for report subcellular location and movement of membrane proteins in live cells. The method includes the use of Renilla
Luciferase protein (Rluc) and Green Fluorescence Protein (GFP) along with cellular targeting moieties attached to the membrane proteins of interest. BRET is used to report membrane protein localization, translocation and trafficking. BRET requires physical proximity, and thus can only occur between donor- and acceptor labeled membrane proteins if both are located on the same membrane surface. Thus if BRET occurs between a protein of interest and a reference protein known to be located on a particular membrane compartment, then the protein of interest must also be localized to that compartment. In this way, if a membrane protein of interest is coexpressed with a range of targeted BRET partners the subcellular locations of the protein of interest can be inferred (p. 2 of the manuscript). The reference used donor and acceptor proteins that were directed to the endoplasmic reticulum (ER), the Golgi apparatus, and the 
To demonstrate the ability of BRET to track transmembrane proteins through the biosynthetic secretory pathway the reference disclosed that the temperature-sensitive vesicular stomatitis virus G protein tsO45 mutant was fused to Rluc8 (VSVG-Rluc8). This mutant misfolds at 40°C and is retained in the ER membrane, therefore BRET was most pronounced between VSVG-Rluc8 and the ER-localized acceptor in cells incubated at this temperature (Figure 1D). After shifting to a temperature permissive for 
between these compartments (Figure 1E).
The reference does not exactly teach of using both the luciferase and the GFP form Renilla and does not mention Rab protein expressly.
Molinari et al. showed that Green bioluminescence in Renilla species is generated by a ∼100% efficient RET (resonance energy transfer) process that is caused by the direct association of a blue-emitting luciferase [Rluc (Renilla luciferase)] and an RGFP (Renilla green fluorescent protein). The authors compared and analyzed in mammalian cells the bioluminescence of Rluc and RGFP co-expressed as free native proteins, or as fused single-chain polypeptides and tethered partners of self-assembling coiled coils. They showed that: (i) no spontaneous interactions generating detectable BRET (bioluminescence RET) signals occur between the free native proteins; (ii) high-efficiency BRET similar to that observed in Renilla occurs in both fusion proteins and self-interacting chimeras, but only if the N-terminal of RGFP is free; (iii) the high-efficiency BRET interaction is associated with a dramatic increase in light output when 
arrestin as a several fold enhancement of total light emission, a remarkable improvement of signal-to-noise ratio for the detection of a protein–protein interaction in an intact cellular system. Moreover, both the association and dissociation of the receptor– arrestin complex can be detected (p. 259-260).
Seachrist et al. reviewed the involvement of Rab proteins in the regulation of endocytosis and trafficking by GPCRs. Several GPCRs internalize as a stable complex with β-arrestin and the stability of this complex appears to regulate, at least in part, whether the receptors are dephosphorylated in early endosomes and recycled back to the cell surface as fully functional receptors, retained in early endosomes or targeted for 
Further in the prior art, Li et al. underscored the coordinated role of Rab4 and Rab 11 in regulation of recycling of the angiotensin II type I receptor (AT1R) by using fluorescence resonance energy transfer microscopy. Rab 11 was known to control the 
the recycling of AT1R; also Rab4, a rapid recycling regulator, co-localized with internalized AT1R. fluorescence resonance energy transfer (FRET) microscopy provided the spatial relationship of AT1R with Rab4 and Rab 11 in the nanometer-range proximity during the entire course of AT1R recycling (abstract). The reference also indicates that FRET is revolutionizing studies in life sciences and is widely applied in biology, biochemistry. immunology, cell and molecular biology, and clinical medicine to study
protein-protein interaction, cellular signaling, conformational structure, ligand-receptor
1R were mainly in Rab4-positive compartments in the cytoplasm (Fig. 5(a)). No FRET was observed between Rab4 and human AT1R at the plasma membrane (Fig. 6(a)) indicating no rapid AT1R recycling occurred with Rab4. At the middle stage, FRET of AT1R with Rab4 and Rab11was observed (Fig. 7). The association was disrupted by either Rab4 or Rab 11 gene knockdown (Figs. 1(c) and 1(d)), indicating that AT1R was localized mainly in compartments containing both Rab4 and Rab11 at this stage. at the late stage, AT1R was localized mainly in Rab11 positive endosomes, both in the perinuclear compartments and at the plasma or subplasma membrane areas (Fig. 8).	
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have combined the teachings of Li et al. with the teachings of Lan et al. and Molinari et al. and obtain a biosensor that comprises the luciferase and GFP from the same species, Renilla, in order to assess the trafficking of a protein recruited to the endosomes upon stimulation of a receptor by using a construct comprising a Rab protein with a reasonable expectation of success. This is because an analog approach was used by Li et al. The Lan and Molinari references indicated the superiority of the BRET approached and superiority of the Renilla Luc Renilla GFP system. The motivation to consider the Rab proteins as indicators of Trafficking and localization to the endosomes is further indicated by the teachings of Seachrist et al. which elegantly reviewed the role of Rab proteins.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647